Citation Nr: 0431840	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  04-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for myopia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

3.  Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to July 1946, and from August 1948 to March 1953.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2004, the Board granted the 
appellant's motion to advance his appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in June 2004, the appellant requested to 
appear personally at a videoconference hearing before a 
member of the Board.  A letter from the Idaho Division of 
Veterans Services forwarded by the RO in September 2004 
indicated that the veteran wished to change his request from 
a videoconference hearing to a Travel Board hearing.  The 
veteran was informed by letter of September 2004 that his 
Travel Board hearing had been scheduled for October 19, 2004.  
A notation in the file shows that the veteran canceled his 
requested hearing on October 7, 2004.  In a letter received 
by the Board on November 15, 2004, the veteran requested 
"more than 90 days for a hearing before the Board of 
Veterans' Appeals."  He added that he desired for this 
hearing to take place "soon after the middle of April [,] 
2005."  

Because Travel Board/videoconference hearings are scheduled 
by the RO, the case is REMANDED to the RO for the following:

The appellant should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board on or after April 15, 
2005.  He should also be offered (in the 
alternative -if preferable or expedient) 
the opportunity for a videoconference 
hearing before a Member of the Board.  If 
feasible, he should have 90 days notice 
of any hearing.  If not, he should be 
provided the maximum days notice 
possible.  All correspondence pertaining 
to this matter should be associated with 
the claims folder.  

The case should then be processed in accordance with 
established appellate procedures.  The veteran need take no 
action until he is notified.  The purpose of this remand is 
to meet due process considerations.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


